Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to application filed 08/20/2021 in which claims 1-20 are pending.
Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 08/20/2021, 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.  (US 2019/0035055 A1) (IDS provided 02/22/2022)  in view of Hung et al. (US 9,811,946 B1).

 	Regarding claim 1, Yu discloses an apparatus comprising: at least one memory (Para[0085] & Fig. 1  functions described above can be performed by software or firmware stored in memory) configured to receive a plurality of frames of a scene captured from a camera array (Figs. 1-2, 6 teaches camera array 210 and para [0067] & Fig. 6 teaches Step 601: capturing a first right image, a second right image, a first left image, and a second left image using a camera array comprising a first right camera, a second right camera, a first left camera, and a second left camera); and at least one processor operably coupled to the at least one memory, the processor  (Para[0085] & Fig. 1  functions described above can be performed by software or firmware stored in memory and executed by a processor, or stored in program storage and executed by a processor) configured to: select a first frame and a second frame from the plurality of frames (Para[0070]  & Fig. 6 teaches at Step 602: identifying and matching a feature in the first right image and the second right image); rectify and align the first frame and the second frame to a reference frame (para[0037] teaches images captured by different cameras can be rectified and aligned in the horizontal direction); transform the first frame to have near-optimal superposition to the second frame (Para[0065]- [0082] & Fig. 6 teaches 6.3. Homography Estimation,  Image Composition Step 604: stitching the first right image with the second right image to generate a right panorama, the first left image with the second left image to generate a left panorama wherein the right homography is consistent with the left homography, two pairs of images can be warped and blended and Step 605: generating a stereo panorama using the right panorama and the left panorama).
 	Yu does not explicitly disclose wherein a blank region of the second frame has a greater area than a blank region of the first frame; and insert a patch from the transformed first frame into the blank region of the second frame.  However, Hung discloses wherein a blank region of the second frame has a greater area than a blank region of the first frame (col 10 lines 5-15 teaches the search range of the query patch in the search window may be fixed or variable, and may have an increment of one pixel in each direction, or may increment in 2 or more pixels or may have directional biases. Adaptive routines may also be used. Larger patch sizes may be used in some regions, while smaller patch sizes are used near object boundaries or in regions with a high level of detail); and insert a patch from the transformed first frame into the blank region of the second frame (Abstract, col 3 lines 50- col 4 line 18 teaches 360-degree LR image is upscaled to HR and a query patch is searched in search windows in the three projections for up to two adjacent HR images. Best-matching patches are weighted by similarity with the query patch and blended to generate a reconstructed patch placed at the query patch location in a reconstructed HR panorama image. & Col 7 lines 59-col 8 line 20 & Figs. 5-9 teaches When query patch 72 might be found in two adjacent HR images, three homographic projections are searched for each of the two adjacent HR images. These best-matching patches 70 are collected an then evaluated by similarity selector 84,  to blend them together to obtain reconstructed patch 78. Joint-view reconstructor 54 generates reconstructed patch 78 and places it into reconstructed HR panorama image 68 at the location of query patch 72 within upscaled LR image 62). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  deriving  a right homography between the first and second right images consistent with a left homography between the first and second left image of Yu with the method of reconstructing an image block generator that uses similarity parameter as composite weight to synthesize best matching high resolution (HR) image block and second best matching HR image block to produce a reconstructed image block of Hung in order to provide a system in which the  ghosting artifacts caused by parallax errors between adjacent HR cameras are eliminated because object placement is determined by the 360-degree LR image

 	Regarding claim 4, Yu further discloses the apparatus, wherein, to transform the first frame to have near-optimal superposition to the second frame, the processor is further configured to: estimate a transformation matrix between the first frame and the second frame (Para[0065]-[0082] & Fig. 6 teaches 6.3. Homography Estimation,  Image Composition Step 604: stitching the first right image with the second right image to generate a right panorama, the first left image with the second left image to generate a left panorama wherein the right homography is consistent with the left homography, two pairs of images can be warped and blended and Step 605: generating a stereo panorama using the right panorama and the left panorama);, and warp the first frame using the transformation matrix (para[0081] & Fig. 6 teaches Once the homography is estimated, two pairs of images can be warped and blended & claim 4  warp the first right image and the first left image to a plane parallel to the optical axes of the first right camera and the first left camera).  
 	Regarding claim 5, Hung discloses the apparatus, wherein the first frame is a reference frame (col 3 lines 60-col 4 line 7 teaches  Patches in upscaled LR image 62 are identified and processed, such as by scanning from upper left to lower right, across rows and down lines). Motivation to combine as indicated in claim 1.
 	Regarding claim 6, Hung discloses the apparatus, wherein the processor is further configured to: determine a size of the patch from the transformed first frame by finding a region of non-overlap between the first frame and the second frame (col 9 lines 10-15 teaches patches can be non-overlapping).  Motivation to combine as indicated in claim 1.

 	Regarding claim 7, Hung further discloses the apparatus, wherein the processor is further configured to: identify feature points at a plane of convergence in the first frame and the second frame (Fig. 7 & col 5 lines 58—Col 6 line 20, Col 7 lines 30-35 teaches multiple homographic projections are generated from each HR image by homography projector 50. Objects in an HR image are identified and feature points extracted by feature matcher 88); determine a transformation matrix between the first frame and the second frame using the identified feature points (Fig. 7 & col 5 lines 58—Col 6 line 20 teaches searching multiple homographic projections for each HR image. A single HR image, such as HR image 64 in FIG. 5, may have multiple homographic projections 61, 63, 65. A homographic matrix can be generated for each group of objects, and the homographic matrixes used to generate homographic projections 61, 63, 65. Some feature points (such as rectangle corners, etc.) are extracted from the HR image, and these feature points are grouped together according to distance, (the near points are grouped together). Each group of feature points can yield a homographic matrix. Each homographic matrix can project a HR image. HR image 66 is projected using three homographic matrixes to generate homographic projections 71, 73, 75); and determine a size of the patch from translation components of the transformation matrix (FIG. 8 & Col 6 lines 21-29 shows selecting from among multiple best-matching patches found by searching multiple homographic projections for each HR image. Query patch 72 in upscaled LR image 62 is searched. The best-matching patches from search windows 74 in homographic projections 61, 63, 65 are collected into best-matching patches 70, along with the best-matching patches from search windows 76 in homographic projections 71, 73, 75. Col 9 lines 5-10 teaches  Patches could be one or more macroblocks and have various shapes. Patches could vary in size and shape within an image).  Motivation to combine as indicated in claim 1.

 	Regarding claim 8, Yu discloses a method comprising: receiving a plurality of frames of a scene captured from a camera array (Figs. 1-2, 6 teaches camera array 210 and para [0067] & Fig. 6 teaches Step 601: capturing a first right image, a second right image, a first left image, and a second left image using a camera array comprising a first right camera, a second right camera, a first left camera, and a second left camera); selecting a first frame and a second frame from the plurality of frames (Para[0070]  & Fig. 6 teaches at Step 602: identifying and matching a feature in the first right image and the second right image); rectifying and aligning the first frame and the second frame to a reference frame (para[0037] teaches images captured by different cameras can be rectified and aligned in the horizontal direction); transforming the first frame to have near-optimal superposition to the second frame (Para[0065]- [0082] & Fig. 6 teaches 6.3. Homography Estimation,  Image Composition Step 604: stitching the first right image with the second right image to generate a right panorama, the first left image with the second left image to generate a left panorama wherein the right homography is consistent with the left homography, two pairs of images can be warped and blended and Step 605: generating a stereo panorama using the right panorama and the left panorama).
 	 Yu does not explicitly disclose wherein a blank region of the second frame has a greater area than a blank region of the first frame; and inserting a patch from the transformed first frame into the blank region of the second frame. However, Hung discloses wherein a blank region of the second frame has a greater area than a blank region of the first frame (col 10 lines 5-15 teaches the search range of the query patch in the search window may be fixed or variable, and may have an increment of one pixel in each direction, or may increment in 2 or more pixels or may have directional biases. Adaptive routines may also be used. Larger patch sizes may be used in some regions, while smaller patch sizes are used near object boundaries or in regions with a high level of detail); and inserting a patch from the transformed first frame into the blank region of the second frame (Abstract, col 3 lines 50- col 4 line 18 teaches 360-degree LR image is upscaled to HR and a query patch is searched in search windows in the three projections for up to two adjacent HR images. Best-matching patches are weighted by similarity with the query patch and blended to generate a reconstructed patch placed at the query patch location in a reconstructed HR panorama image. & Col 7 lines 59-col 8 line 20 & Figs. 5-9 teaches When query patch 72 might be found in two adjacent HR images, three homographic projections are searched for each of the two adjacent HR images. These best-matching patches 70 are collected an then evaluated by similarity selector 84,  to blend them together to obtain reconstructed patch 78. Joint-view reconstructor 54 generates reconstructed patch 78 and places it into reconstructed HR panorama image 68 at the location of query patch 72 within upscaled LR image 62). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  deriving  a right homography between the first and second right images consistent with a left homography between the first and second left image of Yu with the method of reconstructing an  image block generator that uses similarity parameter as composite weight to synthesize best matching high resolution (HR) image block and second best matching HR image block to produce a reconstructed image block of Hung in order to provide a system in which the  ghosting artifacts caused by parallax errors between adjacent HR cameras are eliminated because object placement is determined by the 360-degree LR image
 	Regarding claim 11, Yu further discloses the method, wherein, to transform the first frame to have near-optimal superposition to the second frame, comprises: estimating a transformation matrix between the first frame and the second frame (Para[0065]- [0082] & Fig. 6 teaches 6.3. Homography Estimation,  Image Composition Step 604: stitching the first right image with the second right image to generate a right panorama, the first left image with the second left image to generate a left panorama wherein the right homography is consistent with the left homography, two pairs of images can be warped and blended and Step 605: generating a stereo panorama using the right panorama and the left panorama); and warping the first frame using the transformation matrix.   (para[0081] & Fig. 6 teaches Once the homography is estimated, two pairs of images can be warped and blended & claim 4  warp the first right image and the first left image to a plane parallel to the optical axes of the first right camera and the first left camera).  

 	Regarding claim 12, Hung further discloses the  method, wherein the first frame is a reference frame (col 3 lines 60-col 4 line 7 teaches  Patches in upscaled LR image 62 are identified and processed, such as by scanning from upper left to lower right, across rows and down lines).  Motivation to combine as indicated in claim 8.

 	Regarding claim 13, Hung further discloses the method, further comprising: determining a size of the patch from the transformed first frame by finding a region of non- overlap between the first frame and the second frame col 9 lines 10-15 teaches patches can be non-overlapping).  Motivation to combine as indicated in claim 8.

 	Regarding claim 14, Hung further discloses the method, further comprising: identifying feature points at a plane of convergence in the first frame and the second frame (Fig. 7 & col 5 lines 58—Col 6 line 20, Col 7 lines 30-35 teaches multiple homographic projections are generated from each HR image by homography projector 50. Objects in an HR image are identified and feature points extracted by feature matcher 88); determining a transformation matrix between the first frame and the second frame using the identified feature points (Fig. 7 & col 5 lines 58—Col 6 line 20 teaches searching multiple homographic projections for each HR image. A single HR image, such as HR image 64 in FIG. 5, may have multiple homographic projections 61, 63, 65. A homographic matrix can be generated for each group of objects, and the homographic matrixes used to generate homographic projections 61, 63, 65. Some feature points (such as rectangle corners, etc.) are extracted from the HR image, and these feature points are grouped together according to distance, (the near points are grouped together). Each group of feature points can yield a homographic matrix. Each homographic matrix can project a HR image. HR image 66 is projected using three homographic matrixes to generate homographic projections 71, 73, 75); and determining a size of the patch from translation components of the transformation matrix (FIG. 8 & Col 6 lines 21-29 shows selecting from among multiple best-matching patches found by searching multiple homographic projections for each HR image. Query patch 72 in upscaled LR image 62 is searched. The best-matching patches from search windows 74 in homographic projections 61, 63, 65 are collected into best-matching patches 70, along with the best-matching patches from search windows 76 in homographic projections 71, 73, 75. Col 9 lines 5-10 teaches  Patches could be one or more macroblocks and have various shapes. Patches could vary in size and shape within an image).  Motivation to combine as indicated in claim 8.

 	Regarding claim 15, Yu discloses a non-transitory computer readable medium containing instructions that when executed cause a processor to (para[0085] teaches the software or firmware can also be stored and/or transported within any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions.): receive a plurality of frames of a scene captured from a camera array (Figs. 1-2, 6 teaches camera array 210 and para [0067] & Fig. 6 teaches Step 601: capturing a first right image, a second right image, a first left image, and a second left image using a camera array comprising a first right camera, a second right camera, a first left camera, and a second left camera); select a first frame and a second frame from the plurality of frames (Para[0070]  & Fig. 6 teaches at Step 602: identifying and matching a feature in the first right image and the second right image); rectify and align the first frame and the second frame to a reference frame (para[0037] teaches images captured by different cameras can be rectified and aligned in the horizontal direction); transform the first frame to have near-optimal superposition to the second frame (Para[0065]- [0082] & Fig. 6 teaches 6.3. Homography Estimation,  Image Composition Step 604: stitching the first right image with the second right image to generate a right panorama, the first left image with the second left image to generate a left panorama wherein the right homography is consistent with the left homography, two pairs of images can be warped and blended and Step 605: generating a stereo panorama using the right panorama and the left panorama). 
 	Yu does not explicitly disclose wherein a blank region of the second frame has a greater area than a blank region of the first frame;  and insert a patch from the transformed first frame into the blank region of the second frame.  However, Hung discloses wherein a blank region of the second frame has a greater area than a blank region of the first frame (col 10 lines 5-15 teaches the search range of the query patch in the search window may be fixed or variable, and may have an increment of one pixel in each direction, or may increment in 2 or more pixels or may have directional biases. Adaptive routines may also be used. Larger patch sizes may be used in some regions, while smaller patch sizes are used near object boundaries or in regions with a high level of detail); and insert a patch from the transformed first frame into the blank region of the second frame (Abstract, col 3 lines 50- col 4 line 18 teaches 360-degree LR image is upscaled to HR and a query patch is searched in search windows in the three projections for up to two adjacent HR images. Best-matching patches are weighted by similarity with the query patch and blended to generate a reconstructed patch placed at the query patch location in a reconstructed HR panorama image. & Col 7 lines 59-col 8 line 20 & Figs. 5-9 teaches When query patch 72 might be found in two adjacent HR images, three homographic projections are searched for each of the two adjacent HR images. These best-matching patches 70 are collected an then evaluated by similarity selector 84,  to blend them together to obtain reconstructed patch 78. Joint-view reconstructor 54 generates reconstructed patch 78 and places it into reconstructed HR panorama image 68 at the location of query patch 72 within upscaled LR image 62). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  deriving  a right homography between the first and second right images consistent with a left homography between the first and second left image of Yu with the method of reconstructing an  image block generator that uses similarity parameter as composite weight to synthesize best matching high resolution (HR) image block and second best matching HR image block to produce a reconstructed image block of Hung in order to provide a system in which the  ghosting artifacts caused by parallax errors between adjacent HR cameras are eliminated because object placement is determined by the 360-degree LR image
 	Regarding claim 18, Yu further discloses the non-transitory computer readable medium, the instructions that when executed cause the processor (Para[0085]) to transform the first frame to have near-optimal superposition to the second frame comprise instructions that when executed cause the processor to: estimate a transformation matrix between the first frame and the second frame (Para[0065]- [0082] & Fig. 6 teaches 6.3. Homography Estimation,  Image Composition Step 604: stitching the first right image with the second right image to generate a right panorama, the first left image with the second left image to generate a left panorama wherein the right homography is consistent with the left homography, two pairs of images can be warped and blended and Step 605: generating a stereo panorama using the right panorama and the left panorama), and warp the first frame using the transformation matrix (para[0081] & Fig. 6 teaches Once the homography is estimated, two pairs of images can be warped and blended & claim 4  warp the first right image and the first left image to a plane parallel to the optical axes of the first right camera and the first left camera). 

 	Regarding claim 19, Hung further discloses the non-transitory computer readable medium (col 10 lines 42-52), wherein the first frame is a reference frame (col 3 lines 60-col 4 line 7 teaches  Patches in upscaled LR image 62 are identified and processed, such as by scanning from upper left to lower right, across rows and down lines). Motivation to combine as indicated in claim 15.

 	Regarding claim 20, Hung further discloses the non-transitory computer readable medium, wherein the instructions when executed further cause the processor to (col 10 lines 42-52): identify feature points at a plane of convergence in the first frame and the second frame (Fig. 7 & col 5 lines 58-Col 6 line 20, Col 7 lines 30-35 teaches multiple homographic projections are generated from each HR image by homography projector 50. Objects in an HR image are identified and feature points extracted by feature matcher 88); determine a transformation matrix between the first frame and the second frame using the identified feature points (Fig. 7 & col 5 lines 58-Col 6 line 20 teaches searching multiple homographic projections for each HR image. A single HR image, such as HR image 64 in FIG. 5, may have multiple homographic projections 61, 63, 65. A homographic matrix can be generated for each group of objects, and the homographic matrixes used to generate homographic projections 61, 63, 65. Some feature points (such as rectangle corners, etc.) are extracted from the HR image, and these feature points are grouped together according to distance, (the near points are grouped together). Each group of feature points can yield a homographic matrix. Each homographic matrix can project a HR image. HR image 66 is projected using three homographic matrixes to generate homographic projections 71, 73, 75); and determine a size of the patch from translation components of the transformation matrix  (FIG. 8 & Col 6 lines 21-29 shows selecting from among multiple best-matching patches found by searching multiple homographic projections for each HR image. Query patch 72 in upscaled LR image 62 is searched. The best-matching patches from search windows 74 in homographic projections 61, 63, 65 are collected into best-matching patches 70, along with the best-matching patches from search windows 76 in homographic projections 71, 73, 75. Col 9 lines 5-10 teaches  Patches could be one or more macroblocks and have various shapes. Patches could vary in size and shape within an image). Motivation to combine as indicated in claim 15.

Allowable Subject Matter
8. 	Claims 2-3, 9-10, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425